PER CURIAM.
The appellant challenges convictions for burglary and grand theft, which were obtained upon a trial held after the appellant requested that his court-appointed counsel be discharged. The appellant expressed dissatisfaction with counsel’s representation, and asked for other counsel. Despite the appellant having filed a motion for such discharge, and again raising the issue immediately before jury selection, the court did not conduct the inquiry required under Nelson v. State, 274 So.2d 256 (Fla. 4th DCA 1973). See also Hardwick v. State, 521 So.2d 1071 (Fla.1988), cert. denied, 488 U.S. 871, 109 S.Ct. 185, 102 L.Ed.2d 154 (1988). Due to the absence of a proper Nelson inquiry, the appellant’s convictions are reversed and the case is remanded.
BARFIELD, ALLEN and THOMAS, JJ., concur.